DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive.
Applicant argues that Von Mutius does not disclose all the limitations of the amended claim 1, and the White reference does not provide what Von Mutius lacks for the amended claims 7 and 11. However, an updated search yields new prior art that anticipate the amended claims. In addition, the newly found prior art, in combination with the Von Mutius reference, also make obvious the amended claims as set forth below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (6,135,907).
Hong discloses a drive system comprising: a driver sprocket 106 (Fig. 1); a driven sprocket 108; a toothed belt 110 trained between the driver sprocket and driven sprocket, the belt having a length that is longer than the drive length (Fig. 1); the toothed belt having a free span 
Regarding claim 2, the toothed belt is endless (Fig. 1).
Regarding claim 5, the drive system further comprising a first bearing 113 (the upper one in Fig. 1) located adjacent to the driver sprocket 106 where the toothed belt is tangent to the driver sprocket for a first operating direction.
Regarding claim 6, the drive system further comprising a second bearing 113 (the lower on one in Fig. 1) located adjacent to the driver sprocket 106 where the toothed belt is tangent to the driver sprocket for a first operating direction.
Regarding claim 7, Hong discloses a drive system comprising a driver sprocket 106; a driven sprocket 108; a toothed belt 110 trained between the driver sprocket and driven sprocket, the belt having a length that is longer than the drive length (Fig. 1); the toothed belt having a free span 110B between the driver sprocket and driven sprocket, the free span having an arcuate form when the free span is in a slack condition; the toothed belt having a second span 110A between the driver sprocket and driven sprocket in a tight condition when the free span is in a slack condition; the free span operable as the second span and the second span operable as the free span according to an operating direction of the drive; a first bearing 113 (the upper bearing in Fig. 1) located adjacent to the driver sprocket and placed at a point where the toothed belt is tangent to the driver sprocket for a first operating direction; and a second bearing 113 (the lower 
Regarding claim 8, the toothed belt is endless (Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Yuan.
Regarding claims 3, 4, 9 and 10, Hong discloses all the limitations except the drive system does not further comprising a first and second guide to control a free span projection direction as claimed.
Yuan teaches a belt drive system comprising a driver sprocket 20, a driven sprocket 10 and a drive belt 30 trained between the sprockets (Fig. 1); and guides 40 and 50 positioned to defined a clearance B to prevent constant contact with the belt and to inherently control the free span projection direction (paragraph 36).
 It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the drive system of Hong with a first and second guide as taught by Yuan for the purpose of ensuring the drive system to function properly.
Regarding claim 11, see the rejection of claim 9 above.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Von Mutius (US 7,393,180) in view of Yuan (US 2016/0084358).
Von Mutius discloses a blade pitch drive comprising: a driver sprocket 10 (Fig. 9); a driven sprocket 5; a toothed belt 32 trained between the driver sprocket and driven sprocket (col. 4, lines 50-53); the toothed belt having a free span between the driver sprocket and driven sprocket, the free span inherently having an arcuate form when the free span is in a slack condition; the toothed belt inherently having a second span between the driver sprocket and driven sprocket in a tight condition when the free span is in a slack condition; and the free span operable as the second span and the second span operable as the free span according to an operating direction of the drive.
However, Von Mutius does not disclose the belt having a length that is longer than the drive length as claimed.
Yuan teaches a belt drive system comprising a driver sprocket 20, a driven sprocket 10 and a drive belt 30 trained between the sprockets; wherein the length of the belt is longer than the drive length (paragraph 11).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the blade pitch drive of Von Mutius with the belt having a length that is longer than the drive length for the purpose of providing a drive system with improved efficiency and low belt noise (paragraph 6, last two sentences; paragraph 7, first two sentences).
Regarding claim 2, the toothed belt is endless (Fig. 9).
Regarding claims 3 and 4, the modified pitch drive of Von Mutius does not have a first guide to control a free span projection direction as claimed. 

 It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the drive system of Von Mutius with a first and second guide as taught by Yuan for the purpose of ensuring the drive system to function properly.

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Von Mutius in view of Yuan as applied to claim 1 above and in further view of Hong. 
Von Mutius as modified by Yuan does not disclose a first bearing located adjacent to the driver sprocket where the toothed belt is tangent to the driver sprocket for a first operating direction as claimed.
Hong teaches a drive system comprising a driver sprocket 106 (Fig. 1); a driven sprocket 108; a toothed belt 110 trained between the driver sprocket and driven sprocket, the belt having a length that is longer than the drive length (Fig. 1); a first bearing 113 located adjacent to the driver sprocket 106 (the upper bearing in Fig. 1) where the toothed belt is tangent to the driver sprocket for a first operating direction; and a second bearing 113 located adjacent to the driver sprocket 106 (the lower bearing in Fig. 1) where the toothed belt is tangent to the driver sprocket for a first operating direction. 
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the pitch drive of Von Mutius in view of Yuan with a first and second bearings located adjacent to the driver sprocket where the toothed belt is tangent to the 
Regarding claim 7, see the rejection of claims 5 and 6 above.
Regarding claim 8, the tooth belt is endless (Von Mutius, Fig. 9). 
Regarding claims 9 and 10, Von Mutius in view of Yuan and Hong, up to this point, does not have a guide to control a free span projection direction as claimed.
 Nevertheless, Yuan teaches a belt drive system further comprising guides 40 and 50 positioned proximate the toothed belt to define a clearance B to control a free span projection direction (Fig. 1; paragraph 36) and to prevent constant contact with the belt.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the pitch drive system of Von Mutius in view of Yuan and Hong with a first and second guide positioned so as to defined a clearance as taught by Yuan for the purpose of ensuring the drive system to function properly.
Regarding claim 11, see the rejection of claim 9 above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745